

116 HR 6288 IH: Responsibly Responding to Pandemics Act
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6288IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Mr. Richmond introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to include a public health emergency in the definition of a major disaster, and for other purposes.1.Short titleThis Act may be cited as the Responsibly Responding to Pandemics Act.2.Inclusion of public health emergency in definition of major disasterSection 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by inserting any public health emergency (including any pandemic or virus threat), after drought),.